Turnes, J.
1. Although a note for the payment of money carries on its face interest at ten per cent, per annum, this fact will not render void an assignment of a bond for titles as collateral security for the payment of such note, the assignment having been made long after the note was given, and .there having been at the time of the execution of the note no agreement or understanding that such security should thereafter be given. Civil Code, § 2892. “ The execution and delivery of the assignment is not, under such circumstances, a part of the .usurious ” contract evidenced by the promissory note, “but an entirely new and independent transaction.” Atlas Tack Co. v. Macon Hardware Co., 101 Ga. 391:
2. The present case is controlled by the ruling above announced, and it was therefore error to direct a verdict in favor of the defendants in the court below. ‘ Judgment reversed.

All the Justices concur.

J. W. Wise, Dorsey, Brewster & Howell, and Hugh M. Dorsey, for plaintiff. A. O. Blalock and J. F. Golightly, for defendants.